Name: Commission Regulation (EEC) No 3059/84 of 31 October 1984 on transitional measures concerning the application of certain monetary compensatory amounts on products of the pigmeat sector in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/46 Official Journal of the European Communities 1 . 11 . 84 COMMISSION REGULATION (EEC) No 3059/84 of 31 October 1984 on transitional measures concerning the application of certain monetary compensatory amounts on products of the pigmeat sector in die trade of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, changes ; whereas this must also apply whenever the monetary compensatory amount has been fixed in advance on a date subsequent to the date of the change ; whereas the relevant dates and products must be determined, taking into account the specific condi ­ tions for the marketing of those products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 2836/84 of 8 October 1984 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 2836/84 has established a framework of measures of which the detailed rules have to be determined and which are intended to prevent artificial trade in the event of changes in the agri-monetary arrangements ; Whereas, for the period beginning with the marketing year 1984/85 for the various products concerned, new arrangements for calculating the monetary compensa ­ tory amounts apply ; whereas these new arrangements apply in the pigmeat sector as from 1 November 1984 ; whereas, at the same date, new representative rates fixed by Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (2), as last amended by Regulation (EEC) No 855/84 (3), apply in the pigmeat sector for Denmark, Greece and Italy ; Article 1 Regulation (EEC) No 2836/84 shall apply in the pigmeat sector from 1 November 1984, as follows : (a) the date of the change shall be 1 November 1984 ; (b) the initial date shall be 1 October 1984 ; (c) the products and periods referred to in Annex I to the said Regulation shall be those indicated in Annex I to this Regulation ; (d) the movements of products and the products , concerned referred to in Annex II to the said Regulation shall be those indicated in Annex II to this Regulation ; (e) the agencies referred to in Annex IV to the said Regulation shall be those indicated in Annex III to this Regulation. Whereas, in view of this situation, there is a danger of speculation in the pigmeat sector, which might result in deflections of trade ; Whereas, to avoid the occurrence of such deflections, it should be provided that, in the case of products liable to such speculation, the monetary compensatory amounts applicable before the changes should remain applicable for a limited period beyond the date of the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 268, 9 . 10 . 1984, p. 11 . 0 OJ No L 132, 21 . 5. 1983, p. 33 . O OJ No L 90, 1 . 4. 1984, p . 1 . It shall apply from 1 November 1984. 1 . 11 . 84 Official Journal of the European Communities No L 288/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission No L 288/48 1 . 11 . 84Official Journal of the European Communities ANNEX I Products concerned Applicable until ex 02.01 A III a) Fresh or chilled meat ex 02.01 A III a) Frozen meat 02.06 B I ' 16.01 16.02 A II 16.02 Bill a) 10 November 1984 ^ 30 November 1984 ANNEX II A 1 2 3 Exports from  Greece  Italy Products concerned The products referred to in Annex I The products referred to in Annex I Destination Other Member States and non-member countries Other Member States and non-member countries B 1 2 3 Imports into - Germany  Netherlands  United Kingdom Products concerned The products referred to in Annex I The products referred to in Annex I The products referred to in Annex I Member State of provenance Greece, Italy Greece, Italy Greece, Italy C 1 2 3 Imports into  Germany Products concerned The products referred to in Annex I Provenance Belgo-Luxembourg Economic Union, Denmark, France, Ireland Switzerland and Austria as regards products in one of the situations referred to in Article 9 (2) of the Treaty Belgo-Luxembourg Economic Union, Denmark, France, Ireland Switzerland and Austria as regards products in one of the situations referred to in Article 9 (2) of the Treaty Netherlands The products referred to in Annex I United Kingdom The products referred to in Annex I Belgo-Luxembourg Economic Union, Denmark, France, Ireland 1 . 11 . 84 Official Journal of the European Communities No L 288/49 ANNEX III List of competent agencies referred to in Article 3(3) of Regulation (EEC) No 2836/84 Customs offices of destination of the consignment concerned.GERMANY : NETHERLANDS : UNITED KINGDOM : Produktschap voor vee en vlees Sir Winston Churchilllaan, 275 NL-2286 EA Rijswijk (ZH) IBAP Fountain House 2 Queens Walk UK-Reading RG1 7QW Berkshire